Citation Nr: 0911629	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  The Board remanded the Veteran's claims in August 
2008 for further development.


FINDINGS OF FACT

1.  Sensorineural hearing loss was not manifest during 
service or within one year of separation; and, any current 
hearing loss is not attributable to service.

2.  Tinnitus did not have its onset in or is otherwise 
attributable to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

Regarding the Veteran's service-connection claims, the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in February 
2004, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claims for service connection.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  This initial letter, which was furnished 
to the Veteran, did not inform him of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in 
October 2008, informed the Veteran of the manner in which VA 
assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson.  

As indicated above, complete VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the October 2008 notice was provided to the Veteran, 
the claim was readjudicated in a January 2009 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination in November 2008 to obtain an 
opinion as to whether he currently has tinnitus or bilateral 
hearing loss in accordance with 38 C.F.R. § 3.385, and, if 
so, whether any tinnitus or hearing loss was incurred during 
his period of active service.  The report is thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).






II.  Service Connection

In this case, the Veteran has claimed that acoustic trauma 
from tanks and artillery, experienced during his period of 
active service, has led to current diagnoses of hearing loss 
and tinnitus.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  With 
chronic diseases shown in service, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected.  See 38 C.F.R. § 3.303(b) 
(2008).  In addition, certain chronic diseases, such as 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

The Board further notes that hearing loss disability is 
defined by regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2008).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

In this case, the Veteran's service treatment records reflect 
normal hearing throughout his period of active duty.  On 
separation in February 1967, the audiogram report indicated 
that the Veteran normal hearing.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)


(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

None of the auditory frequencies were 40 decibels or greater 
and the Veteran did not have at least 3 frequencies 26 
decibels or greater.  Speech recognition scores were not 
recorded.  As noted, the recorded findings are indicative of 
normal hearing.  

A private audiological report, dated in March 2004, noted the 
Veteran's history of in-service noise exposure.  Mild to 
moderate hearing loss was diagnosed, but an etiological 
opinion was not provided.

Following an October 2005 audiological examination, D.E., 
PhD., noted that the Veteran suffered from  moderate high 
frequency hearing loss, worse in the left ear than in the 
right.  The provider stated that the Veteran's hearing loss 
was not inconsistent with hearing loss due to aging and noise 
exposure.  

Also that month, C.V.G., M.D., opined that the Veteran's mild 
to moderate sensorineural hearing loss was more likely than 
not due to service-related noise exposure.

As per the August 2008 Board remand, the Veteran was afforded 
a VA audiological examination for compensation purposes in 
November 2008.  The examiner noted a review of the claims 
file.  According to the medical report, the Veteran's 
military noise exposure consisted of exposure to noise from 
tanks and artillery.  Following service, the Veteran reported 
no occupational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
60
60
LEFT
5
5
10
60
55

Thus, the Veteran's audiometric test results confirm the 
prior diagnoses of current hearing loss disability, 
bilaterally, under 38 C.F.R. § 3.385.  Speech audiometry 
revealed speech recognition ability of 94 percent in the left 
ear and 92 percent in the right.  The examiner noted that the 
Veteran had mild to moderately-severe high frequency 
sensorineural hearing loss in the right ear, and moderately-
severe high frequency sensorineural hearing loss in the left, 
with normal speech discrimination, bilaterally.  

The examiner also confirmed the diagnosis of tinnitus.  
According to the Veteran, tinnitus had been present for the 
past 25 years, and had become worse over the past decade.  He 
noted that it was present all the time.

The examiner noted that in-service audiograms were indicative 
of normal hearing, and that there was no evidence of hearing 
loss during the Veteran's period of active duty.  It was 
further noted that the first documented evidence of hearing 
loss occurred 37 years after separation during a 2004 
audiogram.  Ultimately, the examiner opined that, given the 
lack of evidence of hearing loss in service, coupled with 
research performed by the Institute of Medicine citing a lack 
of scientific evidence to support the notion of delayed onset 
hearing loss post-exposure, it was less likely than not that 
the Veteran's hearing loss was caused by acoustic trauma 
during his period of active service.  The examiner stated 
that the Veteran's subjective complaints of tinnitus were as 
likely as not due to the same causative factors as his 
hearing loss.

As to the medical opinions within the record, the Board notes 
that, when faced with conflicting medical opinions, the Board 
must weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In this case, two private providers have offered a positive 
etiological opinion linking the Veteran's current hearing 
loss to in-service acoustic trauma.  However, the opinion 
from Dr. E was, at best, equivocal.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the health 
care provider to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence); see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  The opinion from Dr. G., while more 
definitive. was far too conclusory.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  Further, neither provider noted a 
review of the Veteran's claims file or included an in-depth 
rationale to support their opinion.

In contrast, the VA examiner in this case provided an 
unequivocal, negative nexus opinion.  It was clear that the 
examiner thoroughly reviewed the claims file, as was evident 
in the opinion and examination.  In November 2008, the 
examiner opined that the Veteran's in-service noise exposure 
was simply too far removed to have spurred a current disorder 
which was not reported until 37 years after separation.  More 
specifically, the examiner noted that in-service treatment 
records did not reveal any evidence of hearing loss or 
tinnitus.  The examiner also relied on a published scientific 
study to form the opinion.

As such, the Board attaches the most probative value to the 
VA opinion dated in November 2008.  The opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior audiograms, and included a review of 
the claims file.  See Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  The VA 
examiner interviewed the Veteran, reviewed the claims file, 
discussed pertinent medical findings, and described the 
opinion in detail.  The examiner specifically addressed the 
prior evidence of record.  The opinion is also consistent 
with the documentary record as set forth above.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

With respect to the Veteran's contentions that he has been 
experiencing hearing loss and tinnitus since service, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Veteran is clearly competent to state that he 
experienced noise exposure in service as well as having 
hearing loss and tinnitus since service.  However, as to his 
credibility, the Board finds that the Veteran's lay 
statements are outweighed by the service, post-service 
treatment records (indicating hearing loss and tinnitus began 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the Veteran 
first filed a claim for service connection for hearing loss 
and tinnitus in December 2003, almost four after leaving 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

The decades-long evidentiary gap in this case between active 
service and the Veteran's earliest complaints of either 
hearing loss or tinnitus constitutes negative evidence 
tending to disprove the claim that the Veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Thus, the lack 
of any objective evidence of continuing auditory complaints, 
symptoms, or findings for 37 years between his period of 
active duty and his claims for service connection is itself 
evidence which tends to show that these disorders did not 
have their onset in service or for many years thereafter.  In 
the case of tinnitus, the veteran reported in November 2008 
that tinnitus had been present for 25 years, placing the 
earliest reported onset approximately 16 years after 
separation.

In sum, the most probative evidence does not establish that 
the Veteran's current diagnoses of tinnitus or hearing loss 
began in service.  There are no records of any complaints, 
findings, treatment, or diagnosis of hearing loss, or any 
other audiological disorder, for decades after separation.  
This significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a current 
diagnosis of tinnitus and active military service.  .  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the Board finds that the most probative evidence 
of record establishes that the bilateral hearing loss and 
tinnitus are not related to his period of service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the Veteran's claims, and therefore 
his claims for service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


